UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7923


GOLD LEROY BASS, JR.,

                Petitioner – Appellant,

          v.

BOBBY P. SHEARIN, Warden, Western Correctional Institution;
ATTORNEY GENERAL OF MARYLAND,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:08-cv-01839-JFM)


Submitted:   June 1, 2010                  Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank M. Dunbaugh, Annapolis, Maryland, for Appellant. Edward
John Kelley, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Gold Leroy Bass, Jr., seeks to appeal the district

court’s order denying his 28 U.S.C. § 2254 (2006) petition as

successive and untimely.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

See     28        U.S.C.   § 2253(c)(1)        (2006).       A        certificate   of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2006).           A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional         claims   by   the   district       court   is    debatable   or

wrong and that any dispositive procedural ruling by the district

court     is       likewise   debatable.         See     Miller-El      v.   Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Bass

has not made the requisite showing.                Accordingly, we deny Bass’

motion       to    accelerate   case   processing,        deny    a   certificate   of

appealability, and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             DISMISSED



                                           2